        Case 1:18-cv-00334-CCR Document 10-1 Filed 12/13/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NEW YORK


CHERYL GEARY-ROTHENBERG,                                )
on behalf of herself and all others similarly situated, )   Case No: 1:18-cv-00334-CCR
                                                        )
              Plaintiff,                                )
v.                                                      )        AFFIDAVIT OF
                                                        )       STUART D. WERBIN, ESQ.
ABILITY RECOVERY SERVICES, LLC,                         )    IN SUPPORT OF REQUEST TO
                                                        )    ENTER DEFAULT JUDGMENT
               Defendant,                               )
                                                        )

   STUART D. WERBIN, ESQ., hereby affirms as follows:

   1. I am an attorney at law in the State of New York and counsel for the Plaintiff, Cheryl

       Geary-Rothenberg, in the above-captioned litigation. As such, I am familiar with all of the

       facts set forth below.

   2. I submit this Affidavit in support of Plaintiff’s request for the Entry of Default Judgment

       against Defendant Ability Recovery Services, LLC, pursuant to Rule 55(b)(1) of the

       Federal Rules of Civil Procedure.

   3. This action was commenced on or about, March 13, 2018, when Plaintiff filed a Complaint

       against Defendant. (See Docket Entry Number 1)

   4. Defendant, which is the party against whom judgment is sought, is not an infant or an

       incompetent person.

   5. On April 30, 2018, Defendant was served with the summons and complaint by personal

       service. A true and correct copy was filed with the Court. (See Docket Entry Number 4).

       Sharon Behnke accepted service of the summons and complaint at Ability Recovery

       Services, LLC’s address at 284 Main St., Dupont, PA 18641.




                                                 -1-
        Case 1:18-cv-00334-CCR Document 10-1 Filed 12/13/18 Page 2 of 2



   6. More than twenty-one (21) days have elapsed since the date on which service of the

       Summons and Complaint was effective.

   7. Neither Plaintiff nor the Court has granted Defendant any extension of time to respond to

       the Complaint.

   8. Defendant has failed to answer or otherwise respond to the Complaint, or serve a copy of

       any answer or other response upon Plaintiff’s attorneys of record.

   9. Based on the above, Plaintiff respectfully requests that default judgment be entered against

       Defendant.

   10. This action seeks judgment for the amount of $5,725.00, as shown by the annexed Affidavit

       of Time and Expense, which is justly due and owing, and no part of which has been paid

       except as therein set forth.

   11. The disbursements sought to be taxed have been made in the action or will necessarily be

       made or incurred therein.


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true.


Dated: December 13, 2018                             Respectfully Submitted,


                                                     Stuart D. Werbin
                                                     Stuart D. Werbin, Esq.
                                                     1335 East 5th Street, Suite 2R
                                                     Brooklyn, NY 11230
                                                     Tel (646) 942-7464
                                                     Fax (347) 710-1015
                                                     swerbin@werbinlaw.com
                                                     Attorneys for Plaintiff




                                               -2-
